Citation Nr: 0820004	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lung disability, to 
include emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran has active duty service from August 1948 to 
August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the Board 
remanded this matter to the RO for further development.

In June 2008, the Board granted a motion to advance this case 
on its docket.


FINDING OF FACT

There is no nexus between the veteran's current lung 
disability, and a disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
emphysema or other lung disability have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with VCAA notice in a May 2004 
letter.  This letter notified him of what evidence was 
required to substantiate his claims of a lung disability.  
The letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the veteran in obtaining this evidence.  
Finally, the letter notified the veteran that he should 
submit any treatment records relevant to his claim, and 
invited him to send information relevant to the claim.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.  

In the present appeal, the veteran has substantiated his 
veteran's status.  The second and third elements of Dingess 
notice were provided in the May 2004 letter.  The veteran, 
however, did not receive notice regarding what evidence was 
required to establish a disability rating or notice regarding 
an effective date until February 2008.  The Court has held 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication. 
The timing deficiency with regard to the 2004 notice was 
remedied by the fact that the claim was readjudicated by the 
RO in December 2005.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  In addition, the veteran has suffered no prejudice 
by the absence of preadjudication notice on the fourth and 
fifth Dingess elements because his claim is being denied, and 
therefore no rating is being given or effective date is being 
set.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service medical records, private 
treatment records, and Social Security Administration records 
have been obtained.  

The veteran has been afforded a VA examination, and a 
sufficient medical opinion has been obtained.  As there is no 
indication from either the veteran or his representative that 
there is any outstanding pertinent medical evidence, the 
Board may proceed with consideration of the veteran's claim.  

Service Connection

The veteran contends that his pneumonia episode during 
service has had a subsequent residual effect of causing his 
current lung disability, claimed to be emphysema.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service treatment records demonstrate that he 
was treated for pneumonia in August and September 1949.   He 
was medically released for return to duty later in September 
1949.    The veteran's August 1951 discharge medical 
examination demonstrated no abnormal respiratory findings.

There are no post-service reports of treatment for a 
pulmonary disability until September 1986.

In September 1986, the veteran was seen at Shadyside 
Hospital.  The veteran complained of left sided chest pain.  
He had been in good health, except for a stroke eight years 
earlier.  His current problem was a one year history of 
pleuritic like left sided chest pain. The veteran was 
described as "very heavy cigarette smoker, using 2-3 packs 
per day" until 1978, when he quit smoking.  In addition, he 
had a history of asbestos exposure in his employment working 
with roofing and siding.  An X-ray examination was 
interpreted as showing fibrosis in the right lung and 
emphysematous changes in the upper lungs. Chronic obstructive 
lung disease was reported in October 1986.

The veteran's lung disability has been confirmed by other 
physicians on numerous occasions since 1986.  In June 1989, 
the veteran was found to suffer from emphysema by a physician 
as a result of a Social Security Disability examination.  He 
was noted to have had a three year history of shortness of 
breath.  A 1993 X-ray confirmed that the veteran had 
emphysematous lungs and chronic obstructive pulmonary disease 
(COPD).

A 1997 X-ray by another private physician was interpreted as 
showing right lower lobe pneumonia and emphysematous changes 
in the upper lobes.

The veteran was afforded a VA examination in June 2004.  
After a review of the claims folder and a physical 
examination, the examiner found that the veteran's service 
episode of pneumonia was not likely related to the subsequent 
development of emphysema or obstructive airway disease.  The 
examiner noted that multiple episodes of pneumonia claimed by 
the veteran in his interview were not documented, as the 
veteran had not sought medical treatment.  The examiner also 
noted that any episode of pneumonia predisposes an individual 
to further episodes of pneumonia, and that the veteran's 
service pneumonia episode could predispose him to further 
episodes of pneumonia.  The examiner opined that it was at 
least as likely as not that the veteran's smoking history 
contributed to his development of emphysema.

The veteran has a current disability, as he has been 
diagnosed with emphysema by several private physicians and 
has been diagnosed with obstructive airways disease by the VA 
examiner.  An in-service event is documented by the reports 
of treatment for pneumonia in September 1949.

However, no medical evidence has been presented indicating 
that the veteran's current lung disabilities are the result 
of a service occurrence or the aggravation of a disease or 
injury.  The veteran's service treatment records refer only 
to a single incident of pneumonia for which the veteran 
received treatment and was returned to duty.  

The VA examiner did not find that the veteran's current lung 
disability was related to his service pneumonia episode.  
Further, the extensive private treatment records provided by 
the veteran similarly fails to find that the veteran's 
current lung disability is related to his in-service 
pneumonia episode.

The veteran is a lay person, and is not qualified to express 
a competent medical opinion as to the relationship between 
current pulmonary disability and pneumonia or other diseases 
or injuries in service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran would be competent to report a 
continuity of symptomatology, and has reported episodes of 
pneumonia every four or five years since service.

His recent statements to this effect must be weighed against 
his statements on his claim for benefits, when he reported no 
post service treatment prior to 1988.  His recent reports are 
also contradicted by the history he related to private 
treatment providers and in his claim for Social Security 
benefits.  On those occasions he reported no treatment or 
symptoms prior to the mid-1980s.  His statements made closer 
in times to the events at issue, and at times when he was not 
seeking VA benefits are more probative than the recent 
statements made in the course of his pursuit of VA benefits.

Based on the lack of competent medical evidence relating any 
disease or injury in service to the current lung disability, 
and the fact that the most probative evidence is against a 
continuity of symptomatology, the Board finds that a 
preponderance of the evidence is against finding a nexus 
between the veteran's emphysema and active service.  That 
being the case, the claim must denied.  38 U.S.C.A. 
§5107(b)(West 2002).

ORDER

Entitlement to service connection for lung disability is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


